[Cite as Duncan v. Schumaker, 2022-Ohio-4625.]


                           IN THE COURT OF APPEALS OF OHIO
                              SECOND APPELLATE DISTRICT
                                    CLARK COUNTY


 JOHNNY T. DUNCAN                                C.A. No. 2022-CA-71

      Relator

 v.

 STEPHEN A. SCHUMAKER                            DECISION AND FINAL JUDGMENT
                                                 ENTRY
      Respondent




______________________________________________________________________
PER CURIAM:

        {¶ 1} This matter is before the court on relator Johnny T. Duncan’s November 21,

2022, motion for default judgment. Duncan’s petition for writ of mandamus was filed on

October 5, 2022, and served on respondent Stephen A. Schumaker,1 the following day.

Schumaker did not file a responsive pleading, nor did he respond to Duncan’s motion for

default judgment. Accordingly, this matter is ripe for our consideration.

                                           Factual Background

        {¶ 2} On May 6, 1992, Duncan was convicted of aggravated murder in two Clark

County Common Pleas Court cases: Nos. 91-CR-436 and 92-CR-218. Duncan, who was

facing the death penalty, entered into a plea agreement with the state to resolve his




        The caption of Duncan’s petition refers to Schumaker as “Judge Springfield
        1

Municipal Court.” Schumaker is currently a judge of the Clark County Municipal Court.
pending cases. At the time of Duncan’s guilty pleas, Schumaker was the Clark County

Prosecuting Attorney.2

      {¶ 3} The written “Plea Agreement, Stipulation, and Waiver of Rights,” executed

by Duncan, his counsel, and Schumaker, states that:

      I am agreeing to be sentenced by this Court to a LIFE prison term with

      parole eligibility after serving a minimum of thirty full years as to Count I of

      the indictment in Case No. 91-CR-0436 alleging the aggravated murder with

      specification in the death of Tracy Clark. I am also agreeing to be sentenced

      by this Court to LIFE prison term with parole eligibility after serving twenty

      (20) years of imprisonment as to the Bill of Information in Case No. 92-CR-

      0218 alleging the aggravated murder of James E. Sims. I understand that

      this LIFE sentence with parole eligibility after serving twenty (20) years shall

      be served CONCURRENTLY with the sentence imposed in Clark County

      Common Pleas Court Case Number 91-CR-436. Further, I understand that

      the State of Ohio will recommend to the Court that these sentences be

      served CONSECUTIVELY with the sentence of 7 years ACTUAL

      incarceration to 25 years imposed by the Court in Clark County Common

      Pleas Case No. 91 CR-367.

      {¶ 4} Further, the plea agreement states that:

      if any other sentence is imposed other than that contemplated by the Plea

      Agreement, Stipulation, and Waiver, then the plaintiff, State of Ohio, and


      2
         The current Clark County Prosecuting Attorney is Daniel P. Driscoll. We decline
to substitute Driscoll as a party for reasons that will become clear in short order.
       the defendant, Johnny L. Duncan, will join in a motion to vacate the guilty

       pleas entered pursuant to this agreement.

       {¶ 5} Duncan’s judgments of conviction, which are attached to his petition, track

the language of the written plea agreement. The trial court’s oral pronouncement of

Duncan’s sentence, as contained in the April 30, 1992, sentencing hearing transcript

attached to his petition, states that he would be “sentenced to a life prison term with parole

eligibility after serving a minimum of 20 full years on this indictment and on this charge

and plea of guilty thereto in 91-CR-436.” Thus, there is a discrepancy between the

judgment of conviction in Case No. 91-CR-436 (life sentence with parole eligibility after

serving a minimum of 30 years) and the oral pronouncement of the sentence (life

sentence with parole eligibility after serving a minimum of 20 years).

       {¶ 6} Duncan did not file a direct appeal from his judgments of conviction. Nearly

twenty years later, on February 25, 2022, Duncan filed in the trial court motions for leave

to withdraw his guilty plea or, in the alternative, to grant specific performance of his plea

agreement. Duncan argued that the trial court’s imposition of a life sentence with a

minimum prison term of 30 years before parole eligibility in Case No. 91-CR-0436 is a

sentence other than that contemplated by his plea agreement. Thus, the gravamen of

Duncan’s mandamus petition is that he is entitled to have his guilty pleas vacated, that

Schumaker has a clear legal duty to join his motion to vacate his plea agreement, and

that Schumaker has breached his agreement. Duncan alleges that he lacks a remedy in

the ordinary course of the law, necessitating mandamus relief.
                                           Law & Analysis

       {¶ 7} “When appropriate, a Civ.R. 55 default judgment may be entered in a

mandamus action.” State ex rel. Shimola v. Cleveland, 70 Ohio St.3d 110, 112, 637

N.E.2d 325 (1994), citing State ex rel. Spirko v. Court of Appeals, 27 Ohio St.3d 13, 15,

501 N.E.2d 625 (1986). Nevertheless, “no judgment by default shall be entered against

the state, a political subdivision, or officer in his representative capacity or agency of either

unless the claimant establishes his claim or right to relief by evidence satisfactory to the

court.” Civ.R. 55(D). Thus, to grant a default judgment against Schumaker, this court must

look beyond the simple admissions resulting from his failure to serve a responsive

pleading. Shimola, at 112. To be entitled to a writ of mandamus, Duncan must establish:

(1) a clear legal right to the requested relief, (2) a clear legal duty on the part of Schumaker

to provide it, and (3) the lack of an adequate remedy in the ordinary course of law. See

State ex rel. Nauth v. Dirham, 161 Ohio St.3d 365, 2020-Ohio-4208, 163 N.E.3d 526, ¶

11.

       {¶ 8} Upon consideration, we determine that mandamus will not lie because

Duncan possesses an adequate remedy in the ordinary course of law. “A criminal

defendant is not entitled to equitable relief to redress an alleged breach of a plea

agreement when he possesses adequate legal remedies.” State v. Billingsley, 133 Ohio

St.3d 277, 2012-Ohio-4307, 978 N.E.2d 135, ¶ 42, citing State ex. rel. Seikbert v.

Wilkinson, 69 Ohio St.3d 489, 491, 633 N.E.2d 1128 (1994). A prosecutor’s breach of a

plea agreement may be challenged on direct appeal. See State ex rel. Phelps v.

McClelland, 159 Ohio St.3d 184, 2020-Ohio-831, 149 N.E.3d 500, ¶ 12. Thus, direct
appeal is an adequate remedy at law in Duncan’s case. Plainly, Duncan did not avail

himself of this remedy.

       {¶ 9} Notwithstanding Duncan’s failure to perfect a direct appeal from his

judgments of conviction, a defendant may file a motion to specifically enforce a plea

agreement in the trial court. See id. at ¶ 13, citing Seikbert. Duncan’s petition

demonstrates that he has filed motions to specifically enforce his plea agreement in the

trial court. Moreover, we take judicial notice that on November 2, 2022, the trial court

overruled his motions. Cf. State v. Estridge, 2d Dist. Miami No. 2021-CA-25, 2022-Ohio-

208, ¶ 12, fn. 1 (“We note that it is a common practice for appellate courts to take judicial

notice of publicly accessible online court dockets”). Accordingly, Duncan has not only

availed himself of an adequate legal remedy but may further appeal the trial court’s denial

of his motions.3

       {¶ 10} Because Duncan could have challenged a breach of his plea agreement on

direct appeal and because he moved to specifically enforce the agreement in the trial

court, the doctrine of res judicata prevents him from raising the same claim in this

mandamus action. See Phelps at ¶ 14.

                                           Conclusion

       {¶ 11} For all the foregoing reasons, Duncan has not established his claim to relief

by evidence satisfactory to the court and his motion for default judgment is OVERRULED.

This action, Clark County Appellate Case No. 2022-CA-71, is DISMISSED.

       {¶ 12} Writ of mandamus DENIED. Costs WAIVED.



       3
        Duncan has appealed the trial court’s denial of his motions. See Clark County
Appellate Case No. 22-CA-0082.
       {¶ 13} SO ORDERED.



                                MICHAEL L. TUCKER, PRESIDING JUDGE




                                MARY E. DONOVAN, JUDGE




                                RONALD C. LEWIS, JUDGE



       To The Clerk: Within three (3) days of entering this judgment on the journal, you

are directed to serve on all parties not in default for failure to appear notice of the judgment

and the date of its entry upon the journal, pursuant to Civ.R. 58(B)




                                         MICHAEL L. TUCKER, PRESIDING JUDGE